     Case 3:18-cr-00366-N Document 103 Filed 05/10/21                 Page 1 of 1 PageID 563



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
v.                                                     §        3:18-CR-366-N
                                                       §
KAIRODSHA RULAI PERKINS                                §


                                 MOTION TO WITHDRAW

        NOW COMES, Douglas C. Greene, counsel for defendant KAIRODSHA RULAI

PERKINS. It has been confirmed that Ms. Perkins has terminated counsel’s services and has

retained new counsel who have filed their respective Notices of Appearance in this matter.

        WHEREFORE, counsel requests and prays that this motion and counsel be allowed to

withdraw from further representation in this matter.

                                                                Respectfully submitted,

                                                               /s/ Douglas C. Greene
                                                               Douglas C. Greene
                                                               GREENE LAW FIRM
                                                               1309B W. Abram St. Suite #200
                                                               Arlington, Texas 76013
                                                               (817) 622-8806
                                                               (817) 887-1875 facsimile
                                                               SBN # 49173

                                 CERTIFICATE OF SERVICE
           I, Douglas C. Greene, hereby certify that on May 10, 2021 a copy of the

foregoing motion to withdraw was delivered by ECF to Sid Mody, the assigned AUSA at the

United States Attorney's office in Dallas, Texas and to this court.

                                                           /s/ Douglas C. Greene
                                                           DOUGLAS C. GREENE
